Citation Nr: 0424483	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
due to exposure to herbicides including Agent Orange.

2.  Entitlement to an effective date earlier than July 10, 
1998, for the award of a total rating based on individual 
unemployability.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a back disability.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for diabetes mellitus on a direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, among other things, denied the 
benefits sought on appeal.

The issue of entitlement to an effective date earlier than 
July 10, 1998, for the assignment of a total rating based on 
individual unemployability will be addressed in the remand 
section of this decision.  This issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will contact the veteran if additional action is required 
on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in the United States Air Force from 
June 1966 to May 1969, but did not perform any active service 
in the Republic of Vietnam, in the waters offshore, or in 
other locations requiring duty or visitation in Vietnam.


3.  The veteran's Type II diabetes mellitus is not a result 
of exposure to herbicides during his period of service.

4.  The Board denied entitlement to service connection for 
diabetes mellitus on a direct basis and entitlement to 
service connection for a back disability in a December 1995 
decision.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court affirmed the Board's decision in May 1997 and the 
veteran did not appeal the decision any further.

5.  The RO found that new and material evidence had not been 
submitted to reopen the previously denied claim of 
entitlement to service connection for a back disability in an 
April 1999 rating decision.  The veteran was notified of this 
rating decision and of his appellate rights, but did not 
appeal the denial within one year of notice of the rating 
decision.

6.  Evidence submitted since the time of the Board's December 
1995 decision denying entitlement to service connection for 
diabetes mellitus on a direct basis does not bear directly or 
substantially upon the issue at hand, is duplicative and/or 
cumulative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

7.  Evidence submitted since the time of the RO's April 1999 
rating decision denying reopening of the claim of entitlement 
to service connection for a back disability does not bear 
directly or substantially upon the issue at hand, is 
duplicative and/or cumulative, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  Diabetes mellitus may not be presumed to have been 
incurred in service due to exposure to herbicide.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  Evidence received since Board denied in December 1995 
entitlement to service connection for diabetes mellitus on a 
direct basis and entitlement to a back disability is not new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Evidence received since the RO found in April 1999 that 
no new and material evidence had been submitted to reopen the 
previously denied claim of entitlement to service connection 
for a back disability is not new and material.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

4.  The decision of the Board in December 1995 denying the 
veteran's claim of entitlement to service connection for 
diabetes mellitus on a direct basis and service connection 
for a back disorder is final and the claims are not reopened.  
38 U.S.C.A. §§ 1110, 7104 (West 2002).

5.  The rating decision of the RO in April 1999 finding that 
no new and material evidence had been submitted to reopen the 
previously denied claim of entitlement to service connection 
for a back disability is final and the claim is not reopened.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  


It is important to point out at this juncture that the 
veteran's claim of entitlement to service connection for 
diabetes mellitus was denied by the Board on a direct basis 
in a decision dated in December 1995 that was affirmed by 
the United States Court of Appeals for Veterans Claims 
(Court) in May 1997.  The claim here presented is limited to 
the issue of whether the veteran is entitlement to service 
connection for diabetes mellitus on a presumptive basis due 
to exposure to Agent Orange during his period of service in 
the Vietnam era.

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, specified diseases, 
including Type II diabetes mellitus, shall be service-
connected if the requirements of 38 C.F.R. Section 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. Sections 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  

The veteran served in the United States Air Force from June 
1966 to May 1969, was stationed in Thailand from December 
1967 to December 1968, and contends that he was exposed to 
Agent Orange during his service in Thailand when he was 
required to perform certain duties in the Republic of 
Vietnam.  He has not, however, submitted any corroborating 
evidence to show that he performed duties in Vietnam.  The 
Board acknowledges that the veteran submitted a copy of a 
photograph with an Asian individual; however, this is not 
deemed to be sufficient to show that he performed service 
duties in Vietnam.

The veteran's service personnel records do not show that he 
was ever required to perform duties in the Republic of 
Vietnam.  His service in Thailand is his only foreign service 
and there is no evidence of Agent Orange having been used in 
that country or in any other area in which the veteran 
performed his active duty service.  

The veteran is currently treated for Type II diabetes 
mellitus.  The medical evidence does not include any opinion 
that the currently diagnosed disease is at least as likely as 
not to be a result of exposure to herbicides used in Vietnam 
and/or exposed to the veteran.  

Given the evidence as outlined above, the Board finds that 
the veteran is not presumed to have been exposed to 
herbicides during his period of active service because he did 
not perform duties in Vietnam, the waters offshore, or in any 
location involving duty or visitation to Vietnam.  
Accordingly, presumptive service-connection for the currently 
diagnosed Type II diabetes mellitus cannot be extended to 
this veteran.  Additionally, there is no medical evidence to 
suggest that the veteran's current diabetes is a result of 
exposure to herbicides used during the Vietnam era.  
Consequently, the claim of entitlement to service connection 
for diabetes mellitus as due to exposure to herbicides 
including Agent Orange is denied.

II.  New and Material Evidence

In December 1995, the Board denied entitlement to service 
connection for a back disorder, finding that there was no 
evidence of such a disorder having its origin in service; the 
Board also denied entitlement to service connection for 
diabetes mellitus on a direct basis, finding that such a 
disorder was not shown in service, to be related to service, 
or to be related to a service-connected psychiatric 
disability.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court) and the 
Court affirmed the Board's decision in May 1997.  The veteran 
was notified of the Court's decision and of his appellate 
rights, but did not appeal.  Thus, the decision became final.  
See 38 U.S.C.A. § 7291.

The veteran has made several requests to reopen the claim of 
entitlement to service connection for a back disability with 
the last final decision of record being an April 1999 rating 
decision by the RO in which it found that the veteran had not 
submitted new and material evidence to reopen the previously 
denied claim.  The veteran was advised of his appellate 
rights and submitted a notice of disagreement over one year 
after notification of the decision.  Thus, the April 1999 
rating decision became final as the appeal was not timely 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In July 2000, the RO advised the veteran that his notice of 
disagreement with respect to the denial of his request to 
reopen the claim for service connection for a back disorder 
was untimely, but that the notice would be deemed a request 
to reopen the previously denied claim.  In February 2001, the 
veteran specifically requested that both his claims for 
entitlement to service connection for a back disability and 
entitlement to service connection for diabetes mellitus on a 
direct basis be reopened.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed prior to August 2001, 
such as the claims here on appeal, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decisions and determine if the claims may be reopened.

Back Disability

The evidence of record at the time of the Board's December 
1995 decision included the veteran's service medical records 
showing that he was treated on two occasions for low back 
pain.  There was no evidence of a back disability upon 
discharge from service in 1969.  In 1984, approximately 
fifteen years after discharge from service, the veteran was 
treated for a back sprain.  He has been treated for back pain 
periodically since that time.

At the time of the last final rating decision in April 1999, 
the veteran had submitted a statement dated in January 1996 
from a radiologist who opined that the veteran's spina bifida 
occulta was not uncommon and was considered to be an 
incidental developmental variant unrelated to his 
degenerative disc disease.  The radiologist also stated that 
the veteran's treating physicians may have an opinion 
regarding the etiology of his current back pain.  

In conjunction with the previous request to reopen, the 
veteran underwent VA examination in December 1998 and related 
a history of injuring his back during service; there was no 
mention of his post-service back injury in the history given.  
Chronic low back pain, sciatica, was diagnosed, but the 
examiner did not render an opinion as to the etiology of the 
back pain.  Records were also obtained from the Social 
Security Administration reflecting treatment for many 
physical and psychiatric complaints, including low back pain.  
Those records also do not contain a medical opinion linking 
the back disability to the veteran's period of service.

The veteran submitted numerous letters subsequent to the 
April 1999 rating decision stating that he was unable to 
perform work activities because of his back disability and 
his psychiatric disorders.  He testified before an RO hearing 
officer in July 2002 that he believed his current back pain 
was a result of an injury to his back during service in 1967 
that was exacerbated during service in 1968 notwithstanding 
the fact that he did not appear to have a chronic back 
problem at the time of discharge from service.  

The veteran also submitted a July 2003 statement from a VA 
physician who reviewed the claims folder and opined that the 
veteran was unemployable due to a combination of mental 
health and medical conditions from 1993 to the present.  This 
statement does not address the etiology of the veteran's 
current back disability.

Given the evidence as outlined above, the Board finds that 
the written submissions and hearing testimony of the veteran 
are new, but duplicative of previous assertions of record; 
and, the July 2003 medical statement is new, but does not 
tend to show that the veteran's current back disability had 
its origin during service or as a consequence of service.  
Accordingly, the Board finds that the evidence obtained since 
the April 1999 rating decision is new, but it is not material 
as it does not bear directly and/or substantially upon the 
specific matter under consideration.  Consequently, the claim 
of entitlement to service connection for a back disability is 
not reopened and remains denied.

Diabetes Mellitus

The evidence of record at the time of the Board's December 
1995 decision included the veteran's service medical records 
showing no complaints of or treatment for diabetes mellitus.  
The earliest suggestion of diabetes was in the 1970's when 
the veteran's blood sugar was found to be low and he was 
diagnosed as having non-insulin-dependent diabetes in 1979.  
An independent medical examination was performed in August 
1995 and it was determined that there was only a very remote 
possibility that the initial manifestations of diabetes began 
during service or within one year of discharge from service.  

Since the Board's December 1995 decision, the evidence 
associated with the claims folder reveals continued treatment 
for diabetes mellitus.  Records were also obtained from the 
Social Security Administration reflecting treatment for many 
physical and psychiatric complaints, including diabetes 
mellitus.  Those records do not contain a medical opinion 
linking diabetes to the veteran's period of service.


The veteran testified before an RO hearing officer in July 
2002 that he believed a review of all lab work performed 
during service would prove that his current diabetes had its 
origin during service.  He stated that he was first diagnosed 
with diabetes mellitus in 1976.

The veteran underwent VA examination in August 2002 and 
complained of being jittery, nervous, and dizzy with 
excessive thirstiness and mental confusion during service.  
The examiner reviewed all of the veteran's service medical 
records as well as the claims folder and opined that the lab 
work on active duty had no relation to the current diagnosis 
of diabetes mellitus.

The veteran also submitted a July 2003 statement from a VA 
physician who reviewed the claims folder and opined that the 
veteran was unemployable due to a combination of mental 
health and medical conditions from 1993 to the present.  The 
statement did not include an opinion as to the etiology of 
the veteran's currently diagnosed diabetes mellitus.

Given the evidence as outlined above, the Board finds that 
the written submissions and hearing testimony of the veteran 
is new, but duplicative of previous assertions of record; 
treatment records and records from the Social Security 
Administration are new, but duplicative of evidence already 
of record; the VA examiner's opinion is new, but is 
duplicative of the previous medical opinion of record; and, 
the July 2003 medical statement is new, but does not tend to 
show that the veteran's current diabetes had its origin 
during service or within one year of discharge from service.  
Accordingly, the Board finds that the evidence is new, but it 
is not material as it duplicative and does not bear directly 
and/or substantially upon the specific matter under 
consideration.  Consequently, the claim of entitlement to 
service connection for diabetes mellitus on a direct basis is 
not reopened and remains denied.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in December 2001, but the VCAA 
notice was not given to the veteran until January 2003.  
Fortunately, the Court acknowledged in Pelegrini II that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.   

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in January 2003 and again in July 2003.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an 
inservice injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, holding that the Court's statement that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
Further, it was held that section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim..  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.   

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before an RO hearing 
officer in July 2002.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for diabetes mellitus on a presumptive 
basis due to exposure to a herbicide including Agent Orange 
is denied.

New and material evidence having not been submitted, service 
connection for a back disability remains denied.

New and material evidence having not been submitted, service 
connection for diabetes mellitus on a direct basis remains 
denied.


REMAND

The evidence of record shows that the veteran appealed an 
October 1989 rating decision denying entitlement to a 
compensable rating for a psychiatric disorder.  In September 
1998, during the course of that lengthy appeal, the RO 
granted an increase in disability rating for schizophrenia to 
70 percent effective July 10, 1998.  When the RO notified the 
veteran of this increase, he was also notified that he could 
be entitled to a total rating based on individual 
unemployability and an application for that benefit was 
forwarded to the veteran.  In October 1998, the veteran filed 
an application for an increased rating based on individual 
unemployability.

In February 1999, the RO granted entitlement to a total 
rating based on individual unemployability and assigned an 
effective date of July 10, 1998, to that grant of benefits.  
Immediately thereafter, the veteran advised the RO that he 
was satisfied with his increase in benefits, including the 
assignment of the total rating.  He did not express any 
disagreement with the effective date assigned for the total 
rating.  With the VA Form 646 submitted by the veteran's 
representative in June 1999, which concerned the appeal for 
an earlier effective date for the 70 percent rating for the 
psychiatric disorder, the representative submitted a May 1999 
from the veteran.  This letter specifically expressed 
disagreement with the effective date of the total rating 
based on individual unemployability.

In March 2000, the veteran's appeal came before the Board and 
the Board addressed the veteran's request for entitlement to 
an effective date prior to July 10, 1998, for an evaluation 
of 70 percent for a psychiatric disorder.  Nowhere in the 
Board's decision are criteria for an earlier effective date 
for a total rating based on individual unemployability 
discussed.

In February 2001, the veteran specifically requested that the 
effective date assigned for his total rating be earlier than 
July 10, 1998.  In December 2001, the RO found that the 
veteran had not submitted new and material evidence to reopen 
the claim of entitlement to an earlier effective date for a 
total rating and referenced the Board's March 2000 decision 
as the last final decision on this issue.

When an issue presented to the Board has not been properly 
decided by the RO, the Board must consider whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument with respect to the issue on appeal, 
and, if he has not been given proper notice, whether the 
veteran has been prejudiced thereby.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this case, the RO framed the 
issue as one involving reopening the claim for an earlier 
effective date for the total rating based on individual 
unemployability, and did not reopen the claim.  As noted 
above, however, the veteran expressed disagreement in June 
1999 with the February 1999 rating decision that assigned an 
effective date of July 10, 1998, for this rating.  Because 
the veteran has not had the opportunity to fully develop the 
claim of entitlement to an earlier effective date for the 
assignment of a total rating and the claim has not been 
decided on the merits, this matter must be remanded to give 
him that opportunity.


In this regard, the Board also notes that the Court, in 
Lapier v. Brown, 5 Vet. App. 215 (1993), held that, even 
assuming the presence of new and material evidence, the 
reopening of a claim of entitlement to an earlier effective 
date cannot result in the actual assignment of an earlier 
effective date because an award granted on a reopened claim 
may not be made effective prior to the date of the reopened 
claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(1)(ii) (2003).  See also Leonard v. Principi, 17 
Vet. App. 447 (2004).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should ensure that the veteran 
has been advised of his rights and 
responsibilities under the VCAA with 
respect to the issue of entitlement to an 
earlier effective date for the assignment 
of a total rating and the veteran should 
be given the opportunity to submit any 
evidence and/or argument in support of 
this claim.

2.  The case should then be reviewed by 
RO on the basis of all evidence of record 
and the issue of entitlement to an 
earlier effective date for the assignment 
of a total rating decided on the merits, 
based on the timely notice of 
disagreement, submitted in June 1999, 
with the February 1999 rating decision 
that assigned an effective date of July 
10, 1998 for the total rating based on 
individual unemployability.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural error and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



